UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

FEIN, SUCH, KAHN & SHEPARD, P.C.
Counsellors at Law
7 Century Drive - Suite 201
Parsippany, New Jersey 07054
(973) 538-9300
Attorneys for Creditor
CALIBER HOME LOANS, INC.
JILL A. MANZO, ESQ.
439RMI
bankruptcy@feinsuch.com

In Re:                                            Case No.:   18-18947 CMG

SANDRA L. HAYES                                   Chapter:    13

 Debtor(s).                                       Judge: Honorable Christine M.
                                                  Gravelle



                    NOTICE OF MORTGAGE FORBEARANCE

     The undersigned is the Attorney for Creditor             CALIBER HOME

LOANS, INC., in this matter. On or about July 8, 2020, the

Creditor was advised that the Debtor(s)' mortgage loan ending in

9530 (“subject mortgage loan”), secured by real property

described as 49 BISBEE DRIVE, BURLINGTON, NJ 08016, has been

impacted by COVID-19. Pursuant to State and/or Federal

guidelines, a forbearance has been offered, the terms of which

are as follows:

     1. The parties agree to a forbearance period of three (3)

months and have elected to not tender mortgage payments to

Creditor that would come due on the subject mortgage loan

starting June 1, 2020 through August 1, 2020.
     2. Debtor(s) will resume mortgage payments beginning

September 1, 2020 and will be required to cure the delinquency

created by the forbearance period (“forbearance arrears”).

     3. The payment amount currently is $1,976.31.

     4. The Creditor, at this time, does not waive any rights to

collect the payments that come due during the forbearance period

or any payments that were due and owing prior to the forbearance

period. Creditor does not waive its rights under the terms of the

note and mortgage or under other applicable non-bankruptcy laws

and regulations, including, but not limited to, RESPA, and the

right to collect on any post-petition escrow shortage.

     5. The Creditor does not waive its rights to seek relief

from the automatic stay for reasons other than non-payment of the

mortgage, including, but not limited to, a lapse in insurance

coverage or payment of property taxes.

     6. The Debtor(s) do/does not waive any rights upon

expiration of the forbearance period. Prior to the expiration of

the forbearance period, however, the Debtor(s) must take the

following affirmative steps to address the status of the subject

mortgage loan including, but not limited to: (a) bringing the

account post-petition current; (b) requesting extension of the

forbearance period; (c) applying for loss mitigation; and/or (d)

amending the Chapter 13 Plan.

     7. Any objection to this Notice must be filed and served not

later than 14 days after the filing of the Notice. The Court may

conduct a hearing on the objection.
     This Notice is intended to disclose a temporary forbearance

of the Debtor(s)’ obligation to remit post-petition payments for

the forbearance period. Nothing within this Notice should be

construed to alter any rights, duties, or deadlines that are not

related to the remittance of post-petition mortgage payments.

Dated: July 15, 2020          FEIN, SUCH, KAHN & SHEPARD, P.C.,
                              Attorneys for Secured Creditor,
                              CALIBER HOME LOANS, INC.

                              X    /S/ JILL A. MANZO
                               JILL A. MANZO, ESQ.
